Title: To John Adams from William Cunningham, 23 May 1799
From: Cunningham, William
To: Adams, John



Sir
Boston 23th May 1799—

Mrs. Cunningham is very much troubled on account of a certain paper she address’d to you some time ago. She is apprehensive something very tradgical will happen to her, or some of her connections, from the Arm of power in concequence thairof, in the course of the past winter she has had many restless nights on Account of this paper—we had concluded to do our selves the pleasure of waiting on you at your seat which Mrs. Cunningham supposd would ward of the impending blow. the stormy wether to geather with the necessity of my being at home in my buisness at this buisey season prevents the Intended visit.
My Dear Sir, a few lines from you I think will alleviate the distresses of the dear partner of my Joyes & Sorrows and be esteem’d a great favour by your friend & very humble Servt.
Willm. Cunningham
Our regards to your amiable Lady

P.S. on reading the foregoing to Mrs Cunningham she desired me to acquaint you that in her trouble of mind about a week ago she disclosd this buisness to me & that no other person on Earth was in the secret—I pray you to excuse my troubleing you, being fully presuaded a line from you will be a Comfort to my dear Wife. of Concequence much happiness & satisfaction to me. humbly hope you will condesend to Comply with my resquest and the favour will be ever had in remembrance by your friend and Admirer

Willm. Cunningham

Please to direct to me, to be forwarded by the Leominster Mail Stage.